Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed July 27, 2022.
Claims 69-78 are currently pending.

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Kristin D. Smith on September 7, 2022.
Examiner’s Amendments to the Claims:
  	Please amend the claims as follows:

	1-68. (Cancelled)
	
	69. (Currently Amended): A method of making a second morphinan compound having a saturated carbon bond at position C8-C14 and a mono-unsaturated carbon bond at position C7-C8, the method comprising: 
	host cell transformed with an expression construct comprising a nucleic acid sequence encoding neopinone isomerase and expressing the neopinone isomerase with a first morphinan compound having a mono-unsaturated carbon bond at position C8-C14 and a saturated carbon bond at position C7-C8

	wherein the neopinone isomerase is a polypeptide encoded by: 
	(i) a nucleic acid molecule comprising a nucleic acid sequence of each of SEQ ID NO: 14, SEQ ID NO: 15, SEQ ID NO: 16, and SEQ ID NO: 17; 
	(ii) a nucleic acid molecule comprising a nucleic acid sequence having at least 90% identity to each of SEQ ID NO: 14, SEQ ID NO: 15, SEQ ID NO: 16 and SEQ ID NO: 17; or 
	(iii) a nucleic acid molecule comprising within the nucleic acid molecule a nucleic acid sequence having at least 90% identity to each of SEQ ID NO: 14, SEQ ID NO: 15, SEQ ID NO: 16 and SEQ ID NO: 17 but for the degeneration of the genetic code or
	wherein the neopinone isomerase is:
	(iv) a polypeptide comprising each of the amino acid sequences SEQ ID NO: 18, SEQ ID NO: 19, SEQ ID NO: 20, and SEQ ID NO: 21; or
	(v) a polypeptide comprising within the polypeptide an amino acid sequence having at least 90% identity to each of the amino acid sequences SEQ ID NO: 18, SEQ ID NO: 19, SEQ ID NO: 20, and SEQ ID NO: 21.

	70. (Previously Presented): The method according to claim 69, wherein the first and second morphinan compounds possess a bridging oxygen atom between carbon atoms C4 and C5, forming a tetrahydrofuranyl ring within the morphinan chemical structure.  
	
	71. (Previously Presented): The method according to claim 69, wherein the first morphinan compound is a chemical compound having the chemical structure (I):

    PNG
    media_image1.png
    146
    241
    media_image1.png
    Greyscale

the second morphinan compound is a chemical compound having the chemical structure (II):  
  
    PNG
    media_image2.png
    157
    213
    media_image2.png
    Greyscale

wherein R1 is either a hydroxyl group or a methoxy group.  
 

	72. (Currently Amended): The method according to claim 69, wherein the method further comprises 
	
	73. (Previously Presented): The method according to claim 71, the method further comprising transforming the host cell with an expression construct comprising a nucleic acid sequence encoding codeinone reductase and expressing the codeinone reductase,
	 wherein the R1 of the second morphinan compound is a methoxy group, and
	wherein reaction conditions permitting the conversion of the second morphinan compound into a third morphinan compound
	
 

    PNG
    media_image3.png
    142
    239
    media_image3.png
    Greyscale


	74. (Currently Amended): The method according to claim 73, wherein the method further comprises 

	75. (Currently Amended): The method according to claim 73, wherein additionally a fourth morphinan having the chemical structure (IV): 

    
    PNG
    media_image4.png
    147
    213
    media_image4.png
    Greyscale
 

is formed, and 
	wherein the quantity of compound (IV) upon completion of the reaction does constitute no more than 

	76. (Currently Amended): The method according to claim 75, wherein, compound (IV) upon completion of the reaction constitutes no more than 

	77. (Currently Amended): The method according 
[AltContent: connector][AltContent: connector]
    PNG
    media_image5.png
    145
    259
    media_image5.png
    Greyscale

claim 73, the method further comprising transforming the host cell with an expression construct comprising a nucleic acid sequence encoding codeinone-O-demethylase and expressing the codeinone-O-demethylase,
	 wherein reaction conditions permitting the conversion of the third morphinan compound into a fourth morphinan compound

    PNG
    media_image6.png
    154
    222
    media_image6.png
    Greyscale


	78. (Currently Amended): The method according to claim 77, wherein the method further comprises 

	79-88. (Cancelled)


									

	The following is an Examiner's Statement of Reasons for Allowance: 
	The prior art of record does not teach or suggest to transform host cells with an expression construct comprising a nucleic acid sequence encoding neopinone isomerase and converting neopinone (chemical structure I, R1 = hydroxy group) or neomorphinone (chemical structure I, R1 = methoxy group) to morphinone (chemical structure II, R1 = hydroxy group) or codeinone (chemical structure II, R1 = methoxy group). 
	Regarding “90% identity” to fragments of the nucleic acid encoding fragments of neopinone or amino acids fragments of neopinone, reference is made to instant Figure 11 in which 16 closely related sequences are aligned with neopinone isomerase (NISO), wherein sections depicted as 1, 2, 3 , and 4 correspond to SEQ ID NO: 18, 19, 20, and 21, wherein only 2 or 3 amino acids can be altered on average to encompass the 90% identity within each of the fragments. 
	Fucchini et al. (USP 11,142,780) is noted, wherein SEQ ID NO: 5 is instant SEQ ID NO: 54 depicting the amino acid sequence of neopinone isomerase. It is included in the claims drawn to a method for producing thebaine at Claims 6 and 7. However, this sequence is not identified therein as neopinone isomerase, and the patent discloses making neopinone (from thebaine) and at [0038] notes that the conversion of neopinone to codeinone is a spontaneous reaction.  Therefore, it would not be obvious to convert neopinone/neomorphinone to morphinone/codeinone using Fucchini SEQ ID NO: 5.
	Therefore, the claims are allowable over the art of record. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."






Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656